DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9, 27 and 29-33 are objected to because of the following informalities:
Claim 9 Line 1-3 currently states: “wherein the first and second suction valves are movable between the fully open positions and fully closed positions.” Should be changed to state: --wherein both the first and second suction valves are movable between the fully open position a fully closed position 
Claim 27 Line 1-2 currently states: “wherein the first and second suction valves are movable between the fully open positions and fully closed positions.” Should be changed to state: --wherein both the first and second suction valves are movable between the fully open position a fully closed position 
Claim 29 Line 24-25 currently states: “second suction valve to maintain lubricant levels in the lubricant sumps above the lubricant equalization conduit.” Should be changed to state: --second suction valve to maintain lubricant levels in the lubricant sumps of the first and the second compressors above the lubricant equalization conduit.--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29 and 33 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Glamm USPN 4750337.

    PNG
    media_image1.png
    591
    1095
    media_image1.png
    Greyscale
 Annotated Figure of Glamm USPN 4750337 (Attached Figure 1)
Regarding Claim 29: Glamm USPN 4750337 discloses the limitations: 
A climate-control system (refrigeration system illustrated in the Figures) comprising: 
a first compressor 12 including a first shell (shell of compressor 12 in the Figures) and a first compression mechanism 16, the first shell defining a first suction chamber (see Annotated Figure of Glamm USPN 4750337 (Attached Figure 1) above) from which the first compression mechanism draws working fluid (compression mechanism 
a second compressor 14 including a second shell (shell of compressor 14 in the Figures) and a second compression mechanism 18, the second shell defining a second suction chamber (Attached Figure 1) from which the second compression mechanism draws the working fluid (compression mechanism 18 draws refrigerant gas from inside the shell and compresses the gas and delivers the compressed gas to common discharge line 20, Figure 1, Column 4 Line 45-68, Column 11 Line 52-55), the second shell including a second suction inlet (i.e. opening in the shell where pipe 34 passes, Attached Figure 1) through which the working fluid is drawn into the second suction chamber (the working fluid (i.e. refrigerant gas) is drawn via pipe 34 into the suction chamber, Figure 1 Column 4 Line 45-68, Attached Figure 1); 
a lubricant equalization conduit 36 extending between the first and second compressors (Figure 1, Attached Figure 1) and in fluid communication with lubricant sumps of the first and second compressors (Figure 1, Attached Figure 1); 
a first suction valve (60, Figures 2-3) movable (i.e. able to move) between a fully open position (position of element 60 where face 66 contacts element 78 such that element 60 does not obstruct a flow area leading to line 32) and a partially closed 
a second suction valve 62 movable (i.e. able to move) between a fully open position (position of element 62 illustrated in Figure 3 where face 70 contacts element 80, such that element 62 does not obstruct a flow area leading to line 34) and a partially closed position (position of element 62 where face 70 is furthest from element 80, such that element 62 is positioned to obstruct the flow area leading to line 34 (in a similar way as element 60 obstructs the flow as illustrated in Figure 3)) and configured to control a flow of the working fluid through the second suction inlet (element 62 is moved based on the difference in pressures of the two compressors and adjusts the suction flow through line 34 based on the pressure difference, the flow through line 34 is the fluid that flows through the second suction inlet, see Figures 1-3 & Column 5 Line 11-Column 7 Line 2); and 
a control module (control module = the housing of element 30 and elements 80,78,44,42) in communication with the first suction valve (the control module communicates with face 66 of first suction valve 60 via space 74, Figure 2 & Figure 3) and the second suction valve (the control module communicates with face 70 of second suction valve 62 via space 76), 

Regarding Claim 33: Glamm USPN 4750337 does disclose the limitations: further comprising an evaporator 26 and a suction manifold (28,46) providing fluid communication between the evaporator and the first and second compressors (elements 28,46 provide fluid communication between element 26 and compressors 12,14), wherein the first and second suction valves (60,62) control a flow of the working fluid through the suction manifold (the prior art of Glamm addresses this limitation within the same confines that the instant application addresses this limitation, that is in the prior art of Glamm the first and second suction valves (60,62) identify which compressor(s) the flow through the suction manifold (i.e. flow through ((28,46)) is sent .
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 30: the prior art of record does not anticipate or make obvious the limitations of: “wherein the positions of the first and second suction valves are determined based on a predefined operating- envelope map.”.
Regarding Claim 31: the prior art of record does not anticipate or make obvious the limitations of: “wherein the control module controls the positions of the first and second suction valves based on which of the first and second compressors are operating and which are in a shutdown state, wherein the control module controls the positions of the first and second suction valves based on capacity levels of the first and second compressors, and wherein the control module controls the positions of the first 
Claims 1, 5-8, 10-11, 22-26, and 28 are allowed. Claims 9 and 27 have been objected to due to formal matters. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Furthermore, regarding independent claim 1 (dependent claims 5-10), it is noted that dependent claim 4 and intervening claims 2 and 3 have been incorporated into independent claim 1. Thus independent claim 1 is allowable over the prior art of Connell USPN 10081226 because the prior art of Connell is unable to anticipate or make obvious the limitations “wherein the control module controls the positions of the first and second suction valves based on data received from a high-side sensor and a low-side sensor.” when this particular claim language is viewed in combination with all of the other limitations set forth in claim 1. Additionally regarding independent claim 11 (dependent claims 22-28), it is noted that claim 11 has been placed in independent form by incorporating all the limitations of independent claim 1 therein. Thus independent claim 11 is allowable over the prior art of Connell USPN 10081226 because the prior art of Connell is unable to anticipate or make obvious the limitations “wherein the positions of the first and second suction valves are determined based on a predefined operating-envelope map.” when this particular claim language is viewed in combination with all of 
Additionally with respect to the prior art of Glamm USPN 4750337 independent claim 1 requires: “wherein the control module controls the positions of the first and second suction valves based on data received from a high-side sensor and a low-side sensor”. This limitation makes necessary electronic control of the first and second suction valves, and the prior art of Glamm USPN 4750337 is unable to be make the claim obvious without using hindsight reasoning (i.e. teachings from applicants specification) when this particular claim language is viewed in combination with all of the other limitations set forth in claim 1.

Additionally, with respect to the prior art of Glamm USPN 4750337 independent claim 11 requires: “wherein the positions of the first and second suction valves are determined based on a predefined operating-envelope map”. This limitation defines how the positions which are controlled by the control module are determined, and the language makes necessary an electronic control of the first and second suction valves which uses the claimed “predefined operating-envelope map” to determine the positions of the first and second suction valves which are controlled by the control module. Thus the prior art of Glamm USPN 4750337 is unable to make the claim obvious without using hindsight reasoning (i.e. teachings from applicants specification) when this particular claim language is viewed in combination with all of the other limitations set forth in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Perecozchikov USPN 9360011 - discloses a heat pump system with a high-side compressor and a low-side compressor (Figure 8) with a lubricant communication conduit 1160 which may provide communication between lubricant sumps depending on if control valve 1162 is opened.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746